Title: Elizabeth Smith Shaw to Abigail Adams, 20 May 1787
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill May 20th. 1787—
          My Dear Sister—
        
        Yours of July 19th which either did, or was to have come in Callihan last Fall, I did not receive ’till the 6th of March—where it had lain, or where Peabody got it from I cannot tell—but this I know, I am glad I have it, for it is a valuable acquisition to me, as rich, & precious Treasure, as all my dear Sisters Letters are—
        Your eldest Son made us a Visit of a few Days in March— He says he enjoys fine Health— He is much thiner than he was in Europe— But what he loses in Flesh, he gains in Beauty— He looks more, & more like his Mother— Upon my word, I know not a likelier Youth—He behaved in so modest, agreeable, & pleasing a manner, as if he wished to convince us that the only Error which we ever suggested to him, was intirly removed; as I presumed it would be, after a few more years had ripened his Judgment, & Experience had shewn that the wisest, & best of Men differed greatly in their Opinions, & Ideas of Things, & that it was no easy matter to fix the exact point, where
        
          “Error ended, or the Truth begun—”
        
        I had much rather see a youth tenacious of his own Sentiments, & Opinion, than appear as though he had none— The latter implies a stupid, dissolute, dissapated state of Mind, while the former indicates Thought, & Reflection— In the one, the Soil appears either weak, or polluted—while the other wants nothing but Time, & the gentle hand of Affection to prune the excresent Branches, to make it yield Fruit in abundance fair to the Eye, & rich to the Taste—
        Your Son is possessed of one quality, which must forever endear him to his Friends—& that is a communicative, facetious Disposition— He appears to have nothing which he need wish to secrete, & therefore feels happy in communicating his Pleasures, & Amusements— How calm, how serene, must his retired Moments be— How very different when compared with the dark, artful, intriguing Youth, whose versatility, & duplicity, whose Artifice, & Flattery, simulation & disimulation render him the most fearful, suspicious, as well as the most uneasy Thing in Nature—
        There was a Time, when I was very anxious for your young Hercules, lest his Heart might be subdued by One whom I knew his riper Judgment, could never approve— I knew she had the most brilliant Talents, & could assume the most enchanting manners, whenever she pleased for the purpose of Conquest— She often made me think of those Lines of Young—
        
          “O how she rolls her charming Eyes in spite!
          And looks delightfully with all her might—
        
        but too vain, & too volatile to fix with Choice,
        
          “She conquers for the Triumph, not the Prize.”
        
        We were conversing together one Day, when he was boasting rather too much I thought of his own Security, against every female Charm, when I took occasion to tell him, I feared, that was a Rock which would endanger him— For when Persons thought the outworks safe it had not been an unusual thing for the Citidal to be conquered— This brought on a very confidential & interesting Conversation— He told me that while he was in Europe, he became acquainted with a young Lady of great delicacy, & merit—a Person whose Character, & Manners nearly resembled his Cousin E——C——s, & that his heart almost became a Vassal to her many Virtues—that this early attachment had secured him against the Snares, & inroads of a less worthy Object— And though it was left to his Choice to return, or to pursue his Studies with her Father, yet he prefered the former, as the most compatible with his Plans, & future Prospects— I could not help looking upon the amiable Youth before me, with additional love, & respect— Sure (thought I) “Wisdom hath entered into thine Heart— Knowledge is pleasant unto thy Soul— Discretion hath preserved thee— & may Understanding still keep thee—”
        “Indeed my Aunt (said he) I know you have been concerned for me, but you need not have the least fearful Apprehension with regard to this Lady, for though I was exceedingly pleased at first, yet I have lived long enough with her to know her Principles, & see into the motives of her Conduct, & the Lord knows, she is not the Person who would engage my Affections—” So true it is, that
        
          “Arts on the Mind, like paint upon the Face
          Fright him that’s worth your Love, from your embrace.”
        
        I assure you this tete a tete gave me great releif, for I had seen a Peice inscribed to Delia, & had critically observed each movement— But there appeared so much openness in his Countenance, & manner, as left me no room to doubt his Sincerity—
        When he was here last he seemed to be very anxious & thoughtful what he should do with himself, & who he should Study with after Commencement— He seemed inclined to go to Worchester—But I told him that was because his Father had acquired his knowledge of the Law there— Times were altered— The Gentleman his Father had lived with, was not now there—& if he was, perhaps he would not prefer his living with him— There were several Gentlemen he mentioned that we did not know— Judge Lincoln, & Mr Parsons of Newbury, Mr Shaw is personally acquainted with—& upon many accounts gave the preference to the latter—though they are both great Practitioners, & eminent in their Proffession—
        The time will soon arrive when he will commence— He will not like many of his fellow students have his Proffession to chuse, for in that he has been determined for these many Years— And if application can make a Man distinguished, I presume, he will shine with no inferior Lustre— The President has not grieved, nor vexed him with a Syllogism—but has conffered upon the honour of an English Oration—
        Mr Shaw has three Pupils, who will take there Degrees this year— If my Health, & the health of my Family will permit, I am determined to go—And then the Sky-born Silk, which you kindly fancy I have some pretensions to, will be made up, & worn—
        It is thought most for the honour of the Colledge to have a publick Commencement, though a very Economical One—
        I believe the Idea of performing before so crowded an Auditory, must have a very great Influence upon the Mind of an ambitious Youth—And it must be a mean spirited Fellow who does not feel its force, & double his Diligence—
        If I had written half so much about any-other Person, but your own Son, I should feel ashamed to send it— But what Subject can be more pleasing to a Parent, than the Concerns of her dear Children—
        I was greatly affected (as I presume you will be) at hearing of the Death of that Man God, the Revd Dr Gay—
        The very particular, & great Friendship which subsisted between him, & my Father, made him doubly dear to me— I was taught to love, & respect him from my earliest Infancy— I can remmember when I have stood by him, & sought to be noticed, as if I had believed a stroke over my Head, a Pat upon my Shoulder, & a Squeze of his hand would infuse some heavenly Virtue—
        Never shall I forget his Visiting my Father in his last Sickness—when with Eyes full of Compassion, & tender Sympathy—with faultering Steps, & trembling accents, he approached the Bed, & said, “my Brother I did not expect you would get to heaven before me.”
        Pity for the extreme Distress of our dear Parent, called up every tender emotion of his benevolent Soul, & stopped the Utterance—
        He was not himself called to pass through such dire Conflicts—He had his wish, that he might wear, & not rust out—For he was preparing for the duties of the Day, & looking over his Notes, when he was called to go a Sabbath Days Journey—& I presume sweet was the Journey to the Sky, which this wondering Prophet took—for—
        
          “Sweetly he lay his fainting head,
          Upon his Maker’s Breast,
          His Maker kissed his Soul away
          And laid his Flesh to rest—”
        
        
        I have received yours of Jan. 20th, & March 10th—
        O my Sister! what shall I say to you for your repeated acts of kindness— what return can I make— It is written that it is more blessed to give, than to receive— I believe you think it is or you would not be so continually pouring your Favours upon us—
        Betesy Quincy sends her Duty, & thinks the Silk you sent her will make her a nice sam, & afterwards do for a Skirt— As to poor WSS he almost fainted away, he was so elated with the Sight of his Books— He did not sleep till late, & was awake at break of Day—They are excellent Books & well calculated to pour the fresh Instruction over the Mind—
        Mr Shaw is very much dissappointed at not receiving his from Mr Adams—Since by what you wrote, there was one intended for him—& the Subject upon which it treats, never could have been published at a Time, when there appeared a greater necessity for something of the kind—
        I never knew greater Electioneering than has been this year—A new Governor—a new Senate—new Representatives— Mr Osgood is chosen to represent H——ll—in the room of Capt Marsh—
        The way to creep into Office at this day is to declaim loudly against a Republican Government—against Salaries—Inferior Courts—Lawyers—& to extoll a paper Currency— This will gain them whole Sheets of Votes—Yes! & in Letters of Gold too—
        When I consider of the Motives which have procured many the Suffrages of their Constitutents, & see them taken from among the lowest of the People—I blush, & am ashamed for my Countrymen—The reins of Government must e’er long be drawn closer, & they are preparing for themselves Whips, & Scorpions—
        Mr Sparhawk (I believe) must be disconcerted at the Interview you mentioned— Truth may do good, though it is unpleasing to the Ear— It was most certainly a Bow, shot at a Venture—
        I find you entertain the same opinion which we do of Mr Blodget, that is, that he is a queer Creature—I miss him—for he used to be very good to us—
        He is a sensible Man, of an Inquisitive turn, & has benevolence enough to wish to apply, & improve his knowledge, for the benefit of Mankind— You may tell him his family are all well if you please, & that his Wife is as well as she was when she lived at Andover but very gloomy—
        So then my dear Neice is like to make me a great Aunt— I have written to her twice since I have had a line from her— she is cumbered about many things, I suppose— But what a young, blooming Grandmamma you will be— I shall want to look in upon you now more than ever—
        My Prayer is, that all may be well—that Peace—Health—& Plenty may ever smile arround, & lighten your Habitation—
        I shall not make my usual Visit this Spring— There has been a Disorder among us for these two months past which has struck a dread upon me little less than the Plague—I mean the Throat Distemper— At first it proved very mortal among us, baffling all the Skill of the Phisician—but for this fortnight, there has not any died in the Parish—
        It is a most distressing Disorder— Betsy Quincy has been sick with it— But Providence has dealt very favourably with her— She looks finely within a Week—& I cannot but hope that mercy’s healing balm is sent down, & that “his rough wind is staid—”
        We have all had something of it, but are better now— Mr Shaw has had a great Task lately—enough upon his head—heart—& hands—for you must think, it must be very grievous to him, to see the Lambs of his Flock cut down—
        This Sickness has prevented my writing, & I fear I shall not have an Oppertunity to send this Letter ’till Mr Shaw goes to Election— I shall not dare to leave home, while this Distemper is among us—
        And ’till you My dear Sister return more than half the pleasure of my Visit there, will be wanting, to / Your truly Affectionate Sister
        Eliza Shaw—
        PS Mr Allen, & Mrs Allen are well—for pities sake, hasten the Christening Cap as soon as possible—
          W S Shaw desires I would tell you, that he is very sorry he cannot send you a Cocks Tail— He had a very beautiful white One—but having a dispute with a Neigbours They concluded to decide the matter with the point of the Bill, & Spur— The Contest was long, & furious—& returned crowing with Pride—but vexed to see another Competior in his own yard—fell with redoubled fury upon him— His strength was almost exhausted in the former Combat, having lost an Eye, & his Tail, he fell now a Victim to his insolence, & Pride—
          Mr Shaw begs your acceptance of his respectful Love, & a Sermon of Mr Shutes upon the Death of Dr Gay—
        
      